      Case 1:19-cr-00027-FPG-HKS Document 30 Filed 10/22/19 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

UNITED STATES OF AMERICA,
                                                                    19-CR-27-FPG
            v.
                                                     STATEMENT OF DEFENDANT WITH
JAMES TIMPANARO,                                     RESPECT TO SENTENCNG FACTORS

                     Defendant.
___________________________________


       FONDA DAWN KUBIAK, affirms under penalty of perjury that:



       I am an Assistant Federal Public Defender in the Western District of New York and

represent the Defendant, Morgan Fallon, in the above-entitled action brought by the United

States of America. I make this affirmation in accordance with the requirements of Section 6A1.2

of the Sentencing Guidelines, “Statement of Defendant with Respect to Sentencing Factors,” as

promulgated by the United States Sentencing Commission.



       In accordance with those rules, it is hereby stated on behalf of the Defendant, that I have

reviewed the Presentence Report and have discussed the same with James Timpanaro. Mr.

Timpanaro does not dispute any of the calculations contained in the report.



       The Defendant requests that the Court advise him about all information which it will

consider in imposing sentence which negatively impacts on the Defendant and about which the

Defendant has no prior notice from the Presentence Report, including, but not limited to, ex parte

communications with United States Probation Officers and victims. United States v. Mueller,
      Case 1:19-cr-00027-FPG-HKS Document 30 Filed 10/22/19 Page 2 of 2




168 F.3d 186 (5th Cir. 1999); United States v. Corace, 146 F.3d 51 (2d Cir. 1998); United States

v. Rivera, 96 F.3d 41 (2d Cir. 1996).



       DATED: Buffalo, New York, October 22, 2019.

                                            Respectfully submitted,



                                            /s/ Fonda Dawn Kubiak
                                            Fonda Dawn Kubiak
                                            Assistant Federal Public Defender
                                            Federal Public Defender’s Office
                                            300 Pearl Street, Suite 200
                                            Buffalo, New York 14202
                                            (716) 551-3341, (716) 551-3346 (Fax)
                                            fonda_kubiak@fd.org
                                            Counsel for Defendant James Timpanaro


TO:    Joel L. Violanti
       Assistant United States Attorney

       Alexandra G. Piskorz
       United States Probation Officer




                                               2
